Citation Nr: 0127546	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  99-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1956 
to November 1958.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO) and 
was remanded in August 2000 in order to permit the appellant 
to present testimony at a Regional Office hearing.  


REMAND

The appellant claims that he has residual pulmonary 
disability from exposure to asbestos during military service.  
He argues that he was exposed to varying amounts of asbestos 
material from the following situations in service: (1) 
repairing/cleaning asbestos-lined electromechanical 
communications equipment in closed rooms, (2) living in old 
wooden barracks with coal furnaces that blew heat into the 
barracks through ducts insulated with asbestos, and (3) 
cleaning the furnace and boiler rooms that had asbestos 
manufactured boilers.  

Review of the claims file shows that the initial medical 
notation of any asbestos related findings was in an October 
1994 private chest X-ray report.  Whereas an April 1993 
private chest X-ray report indicated that the appellant's 
lungs were free of evidence of active disease process, for 
which the impression was a negative study, the October 1994 
chest X-ray report noted show primary s-sized and secondary 
t-sized opacities involving in six lung fields, with 
perfusion of 1/1; the impression was that the findings were 
consistent with asbestosis.  Subsequent private chest X-rays 
in April 1995, August 1995, and October 1997 noted that the 
lungs were clear, and the impressions were a negative/normal 
chest.  

Private medical records dated from 1992 to 1998 show that a 
history of asbestosis was noted in October 1994, that a 
diagnosis of "history of asbestosis, according to patient" 
was reported by N. T. C., M.D., in September 1997, and that 
the same physician reported a diagnosis of asbestosis one 
month later.  

Private medical records from J. H. W., M.D., show that the 
appellant underwent pulmonary evaluation in February 1999, at 
which time he gave a history of asbestos exposure 30 years 
before in service from performing maintenance on electronic 
equipment lined with asbestos.  The appellant reported that 
the dust he had to blow out of the components of the 
equipment when cleaning them would fill the room by the end 
of the day, causing him lengthy exposure to asbestos fibers.  
The physician stated that the appellant's exposure to the 
asbestos from the electronic equipment went on for about "30 
years", after which he spent about 20 years as an aircraft 
mechanic, frequently being exposed to asbestos while working 
on aircraft disc brakes.  Dr. W. noted that the October 1994 
chest X-ray report included the radiographic interpretations 
of a B-reader, who suggested a 1/1 perfusion with S/T lesions 
in all lung fields and actually called some A-type lesions 
(which he, Dr. W., had not seen on his review of the X-ray), 
that had been considered consistent with asbestosis.  Dr. W. 
noted that no significant pleural lesions had been seen on 
the October 1994 X-ray.  Dr. W. indicated that in closely 
searching the chest X-ray performed in conjunction with his 
examination he had seen some very small irregular shapes, 
which may have been within the realm of normal.  He stated 
that he would call it 0/1 perfusion, and that he certainly 
saw no large lesions to suggest conglomeratic changes or 
evidence of any pleural disease.  Dr. W. indicated that 
findings from pulmonary function testing in February 1999 
were consistent with mild obstructive ventilatory impairment.  
Dr. W. reported the following impressions: (1) the 
appellant's dyspnea was likely related to mild chronic 
bronchitis and hyperinflation with dynamic hyperinflation 
occurring with exercise; (2) he did not have any significant 
diffusion abnormalities; (3) he did not have restrictions to 
suggest any significant asbestos involvement in his pulmonary 
symptomatology although such could not be ruled out; (4) his 
radiographic pattern was consistent with mild asbestos 
related pulmonary disease; and (5) his exposure history was 
certainly compatible with a potential for asbestos related 
pulmonary disease.  

The appellant underwent examination by Dr. J. H. W. in 
September 2000 and was diagnosed with chronic obstructive 
pulmonary disease with mild dyspnea on exertion.  It was 
noted that a chest X-ray performed the week before had 
demonstrated no acute infiltrates, and that pulmonary 
function testing in 1999 had revealed mild to moderate 
obstructive ventilatory impairment.  

At a May 2001 VA respiratory examination, the appellant 
provided a history of long days of exposure to asbestos dust 
particles in a closed room from blowing asbestos out of the 
backs of radio and other equipment during his two years as a 
crypto repairman in service.  He related that he had 
continued to be exposed to asbestos after service as an 
aircraft mechanic, though not to the degree of exposure 
experienced in service.  Examination revealed that the 
appellant was more dyspneic than the examiner on 15 feet, and 
that his lungs had moderately reduced air movement, without 
wheezing, rales, or rhonchi.  Decreased breath sounds were 
more obvious in the upper lung fields.  The examiner noted 
that a chest X-ray showed no parenchymal or pleural 
abnormalities, and that pulmonary function testing indicated 
air trapping and normal diffusion.  The diagnosis was 
obstructive lung disease.  The examiner described the 
February 1999 pulmonology evaluation by Dr. J. H. W. as being 
quite detailed and showing insight, and pointed out that 
Dr. W. felt the appellant's asbestos exposure had been 
significant and that his radiographic pattern had been 
consistent with mild asbestos related pulmonary disease.  The 
examiner opined that the appellant had had significant enough 
asbestos exposure for it to be an issue for him, and that the 
appellant's previous chest X-ray had been consistent with at 
least a mild asbestosis.  

VA recognizes that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs may include 
dyspnea on exertion, and end-respiratory rales over the lower 
lobes.  Veterans Benefits Administration Manual M21-1, part 
VI, paragraph 7.21(c).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
supra.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Additionally, the Court has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, this case is REMANDED for the following actions:  

1.  The RO should review the provisions of DVB 
Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988), as well as VA Adjudication 
Procedure Manual M21-1, Part III, para 5.13 and 
M21-1, Part VI, para. 7.21 (most recently 
revised on October 3, 1997) in order to 
properly develop the appellant's claim for 
service connection for residuals of asbestos 
exposure. In particular, the RO must request 
information regarding the appellant's inservice 
asbestos exposure from VA's Bureau of Medicine 
and Surgery, Washington, DC.  

2.  After obtaining the necessary authorization 
from the appellant, the RO should obtain the 
several private chest X-rays identified above 
and associate them with the claims file.  The 
VA chest X-rays referenced above should also be 
obtained and associated with the claims file.  

3.  The claims folder should be returned to the 
physician that conducted the May 2001 
examination, and she should be asked to answer 
the following: 

a.  Does the evidence of record, including 
findings on current radiographic studies, 
demonstrate the presence of asbestos-
related pulmonary disease?  

b.  If asbestosis or asbestos-related lung 
disease is found, is it more likely than 
not, as likely as not, or less likely than 
not that the asbestos exposure during the 
appellant's two years of military service 
(assuming the accuracy of the history) 
would have been sufficient by itself to 
cause the current asbestos-related disease, 
considering the veteran's self reported 
civilian exposure to asbestos.  

5.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of the 
Act are fully complied with and satisfied.  For 
further guidance on the processing of this case 
in light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently provided 
by the Department, including, among others 
things, final regulations and General Counsel 
precedent opinions.  Any binding and pertinent 
court decisions that are subsequently issued 
also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case, and should be afforded the appropriate period of 
time to respond,  Thereafter, the case should be returned to 
the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND, and the appellant is not required 
to undertake any additional action until he receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


